DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 12/03/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/774,916, was filed on 12/04/2018.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:
Claim 13, line 9, “the cloud-based robotic comprising” should be “the cloud-based robotic intelligence engine comprising”.
Claim 13, line 24, “and the and the plurality” should be “and the plurality”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“communication module” in claim 1, 13 and 20
Claim 1 (and similarly claim 13 and 20) claims three different communication modules. First communication module is associated with robot control unit, second communication module is associated with cloud-based robotic intelligence engine and third communication module is associated with human augmentation platform.
Communication module associated with robot control unit is not interpreted as 112(f). Communication modules associated with cloud-based robotic intelligence engine and human augmentation platform are interpreted as 112(f).
[0205] and [0225] of PGPUB describe the communication can be wired or wirelessly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, which recites “a plurality of external databases” the specification lacks written description. [0234] and [0273] of PGPUB of submitted specification mention external databases. However, it does not provide any description of external databases. Submitted specification does not describe the contents or sources of external databases.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1 (and similarly claim 13 and 20), which recites “each associated robot control module”, there is lack of antecedent basis. It is unclear and indefinite since there is no control module mentioned previously on claim 1. It is not clear if the control unit is acting as control module or not.
Also recites “  the user command” in line 9, there is lack of antecedent basis. It is unclear and indefinite since there is no user command mentioned previously on claim 1. It is not clear if the user command is referring previously mentioned user commands detected by sensors or not. If the claim limitation refers the previously mentioned user commands then robot is performing one user command out of many user commands. 
Also recites “the processor”, is not clear.. Claim 1 introduced two processors, one of the robot, and another of cloud-based robotic intelligence engine. Any subsequent recitation of “the processor” without referring to the specific robot or cloud-based robotic intelligence engine is indefinite as to what it is referring to.  For example, “the processor” in line 15 of claim 1, and “the processor” in line 37 of claim 13.
Also recites “the processor configured to recognize user commands”, is not clear. From the recited claim language, it is not clear which user commands it is referring. It is not clear if it is referring previously mention user commands (“a plurality of sensors…. environmental parameters and user commands”) or not.
Also recites “the processor is configured to make a probabilistic determination”, is not clear. Two different processors are mentioned earlier on claim 1: one processor is for robot control unit another processor is for cloud-based robotic intelligence engine. From the recited claim language, it is not clear which processor it is referring.
Also recites “the particular one or more detected environmental parameters”, there is lack of antecedent basis. It is unclear and indefinite since there is no particular one or more detected environmental parameters mentioned previously on claim 1. It is not clear if it is referring previously mentioned one or more detected environmental parameters or not.
Also recites “the robot to execute each of the…to complete the user command”, is not clear as the claim previously mentioned “the user command” and “a particular user command”. It is not clear from the recited claim language which user command is executed by the robot.
Also recites “the robot control unit…. track the one or more executable commands”, there is lack of antecedent basis. It is unclear and indefinite since there is no executable commands mentioned previously on claim 1. It is not clear if it is referring previously mentioned the user command or a particular user command or something else.
Also recites “the processor generates an alert and flags the operation for human review”, is unclear and there is lack of antecedent basis. It is unclear and indefinite since there is no operation mentioned previously on claim 1. It is not clear which operation it is referring. Also, two different processors are mentioned earlier on claim 1: one processor is for robot control unit another processor is for cloud-based robotic intelligence engine. From the recited claim language, it is not clear which processor it is referring.
Also recites “the robot control unit is configured to …to achieve the associated result”, there is lack of antecedent basis. It is unclear and indefinite since there is no associated result mentioned previously on claim 1. It is not clear if it is referring previously mentioned result or something else.
Also recites “wherein…the associated executable commands”, there is lack of antecedent basis. It is unclear and indefinite since there is no associated executable commands mentioned previously on claim 1. It is not clear if it is referring previously mentioned one or more executable commands or something else.
Dependent claim(s) 2-12 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 14-19 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Regarding claim 2 (and similarly claim 14), which recites “review the user command…complete the user command” is not clear. From the recited claim language, it is not clear which user command it is referring. It is not clear if the user command is referring previously mentioned user commands detected by sensors mentioned on claim 1 or not.
Dependent claim(s) 4-7 is/are also rejected because they do not resolve their parent (claim 2’s) deficiencies. 
Dependent claim(s) 16-19 is/are also rejected because they do not resolve their parent (claim 14’s) deficiencies. 
Regarding claim 8, which recites “receive direct user input regarding user commands…satisfaction of said commands”, is not clear. It is not clear from the recited claim language which commands are satisfied. There is an introduction of user commands in claim 1, and another “user commands” in this claim.  It is not clear which user commands is referred by this “said commands”.
	Also recites “receive input regarding satisfaction of said commands” is not clear. Per submitted specification, a touchscreen could be utilized for receiving input from user, display command options, clarifying questions and receive appropriate feedback, see [0232] and [0268] of PGPUB of submitted specification. [0232] of PGPUB of submitted specification also describe receiving input regarding satisfaction of said command. However, it is not clear from the recited claim language and submitted specification what type of satisfaction command is received and who is inputting that satisfaction commands and how the satisfaction commands are received.
Regarding claim 9, which recites “execute a user command”, is not clear. It is not clear if previously mentioned user command and user command mention on claim 9 is same or different.
Also recites “the packets”, is not clear. It is not clear if the packets is referring previously mentioned packets (line 3) or plurality of packets (line 5) or not.
Regarding claim 10, which recites “a plurality of external databases and extract one or more executable commands” is not clear. It is not clear about the content and source of external databases. It is also not clear how a command is extracted from external database. It is also not clear about the differences between historical databases and external data bases. [0234] and [0273] of PGPUB of submitted specification mention external databases. However, it does not provide any description of external databases. Submitted specification describe historical database contain plurality of historical actions and associated environmental parameters, see at least [0259] of PGPUB of submitted specification.
Regarding claim 12, which recites “successful execution of a user command”, is not clear. It is not clear if previously mentioned user command and user command mention on claim 12 is same or different.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), and further in view of US 2017/0269607 (“Fulop”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Kuffner discloses a human augmented robotics intelligence operation system (see fig 3, where human robot cloud interaction is shown. see also [0055]), the system comprising: 
a plurality of robots (see fig 4, where multiple robots are shown. see also [0059], where “The system 400 illustrates robots 402, 404, 406, and 408 (e.g., as conceptual graphical representations) each coupled to a cloud 410. Each robot 402, 404, 406, and 408 may interact with the cloud 410, and may further interact with each other through the cloud 410”), each robot comprising:
a plurality of sensors configured to detect one or more environmental parameters and user commands (see [0037], where “the robot client 118 may include one or more sensors, such as a gyroscope or an accelerometer to measure movement of the robot client 118. Other sensors may further include any of Global Positioning System (GPS) receivers, infrared sensors, sonar, optical sensors, biosensors, Radio Frequency identification (RFID) systems, Near Field Communication (NFC) chip, wireless sensors, and/or compasses, among others, for example.”; see also [0038], where “robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input. As another example, the robot client device 118 may include a microphone configured to receive voice commands from a user.”; see also [0043], where “Example sensors may include, smoke sensors, light sensors, radio sensors, infrared sensors, microphones, speakers, gyroscope, accelerometer, a camera, radar, capacitive sensors and touch sensors, etc.”; see also [0008], where “The cloud-based service may conduct large-scale simulations to generate the instructions based on various factors. Such factors may include sensor data received from the robotic system”); 
a robot control unit, each robot control unit having an associated communication module and a processor, each associated robot control module configured to receive and transmit data collected by the plurality of sensors (see [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also [0042], where “a robot controller (e.g., processor 202, computing system, and sensors 206) may all be custom designed for a specific robot.”; see also [0043], where “The processor 202 may also be able to interpret data from the various sensors 206 on the robot.”; processor is interpreting the data from various sensors. So, it is receiving the sensor data. See also fig 4, where robots are transmitting data with cloud and other robots. see also [0048]); and 
one or more articulating joints being capable of manipulating the robot in a manner to perform the user command (see fig 2B, where robot include arms with joints. see also [0026], where “the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator.”; See also [0061], where “The robots 402, 404, 406 and 408 may perform any number of actions within an area, with people, with other robots, etc.”); 
a cloud-based robotic intelligence engine (see fig 1 and 3, where robot is connected via cloud, 102) comprising: 
a communication module configured to receive data from a plurality of robot control units from each of the plurality of robots (see [0033], where “The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102.”; see also [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also fig 4, where 410 is connected with 402/404/406/408. See also [0060]. Cloud corresponds to communication module. The robot is uploading the data to the cloud. So, the cloud is receiving data from the robot.); 
a historical database containing a plurality of historical actions and associated environmental parameters (see fig 1, database, 110. See also [0073], where “The central server may aggregate the detection results received from the one or more processors and match the results against a database of information (e.g., database 110) that contains metadata of objects, people, sounds, and images, among other possibilities…The sorted rank list may include metadata associated with the possible objects/people (e.g., a geometric model of an object, historical data associated with an object, an object's material properties). Such a configuration may allow the first robotic system to cross-reference detections from the environment against a database of information located on a cloud server.”; see also [0079], where “The cloud-based service may first determine what the object is (e.g., using the matching techniques) and obtain a geometric model of the object, historical data associated with an object, and/or an object's material properties, among others.”); 
a processor, the processor configured to recognize user commands and determine a plurality of executable commands required for the robot to comply with a particular user command within a determined environment having a particular set of detected environmental parameters (see [0026], where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”; see also [0032], where “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices… The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also [0100], where “Once the instructions to carry out the task have been generated, the cloud-based service may send the generated instructions to the first robotic system…In particular, the cloud-based service may request for the on-board simulation to be executed prior to the first robotic system carrying out the task. In this manner, the first robotic system won't carry out the task before verifying that the generated instructions are appropriate.”; see also [0110], where “Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure.”; see also [0116] and fig 5, where instruction for robot is generated after receiving the command by considering the sensor data and previously stored database.); 
wherein the processor is configured to make a probabilistic determination regarding the likelihood of successfully completing the particular user command based on the particular one or more detected environmental parameters given a particular user command by comparing a determined proposed path having a similar executable command sequence having been performed in similar environmental parameters as contained in the historical database (for the examination purposes the claim limitation is interpreted as the processor determines the probability of successfully completing the user command by comparing the determined (current) proposed path and a similar path (previously done/historical database) in the database. Both proposed path and historical database path have similar environmental parameters. See Kuffner [0085], where “the cloud-based service may identify one or more procedures stored in the database 110 used by other robotic systems to grasp the object. One of the procedures may be selected based on factors including, for example, success rate and efficiency such that the first robotic system is provided with the highest likelihood of successfully grasping the object.”; see also [0104], where “As shown by block 510, method 500 involves obtaining results of the simulation and responsively determining a confidence measure, based on the results, related to a measure that the generated instructions allow for successful performance of the task.”; Kuffner teaches a system that selects procedures (grasping strategies) for performing a task from database based on the highest probability of successfully completing the task (e.g. grasping the object). The grasping strategy include motion and control of end-effector based on the object location. So, the path for grasping an object by robot is selected. Stored instruction (procedures/strategies) for grasping an object is interpreted as historical database or teaching path.  See also [0084], where “The cloud-based service may compute an optimal grasping strategy based on various factors. The factors may involve, for example, m1certainties of friction based on the object's material properties and the end effector capabilities of the first robotic system. The factors may also involve, for example, motion strategies based on object location data received from the on-board sensors as well as robot-specific control system data.”; see also [0111], where “For example, a stored library of motion or control strategies may include instructions and/or parameterized templates of instructions.”; see also fig 5, where instruction for successfully completing a task is generated by comparing previously used procedure from database. See also fig 6, generated instruction of successfully performing the task is stored in database. See also [0076], [0082], [0098] and [0104]); 
wherein, when the probabilistic determination is above a pre-determined threshold, the processor is configured to communicate one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command (see [0105], where “the cloud-based service may determine a confidence measure related to a measure of the likelihood that the generated instructions allow for successfully carrying out the task at issue. For instance, the cloud-based service may determine a confidence measure associated with successful grasp of the object. Various factors may be considered in determining the confidence measure.”; see also [0112], where “steps 602-610 of flowchart 600 illustrate an iterative procedure conducted by the cloud-based service to generate updated instructions until the confidence measure is above a threshold measure.”; see also [0119], where “Referring back to step 604 of flowchart 600. If the confidence measure is above the threshold measure, the cloud-based service may proceed to step 612 of flowchart 600. Step 612 involves the cloud-based service sending a confirmation message to the robotic system. The confirmation message may indicate that the generated instructions allow for successful performance of the task.”); 
a human augmentation platform (see [0033], where “The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102.”) comprising: 
a communication module configured to receive data from the cloud-based robotic intelligence engine (see [0032], where “The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also fig 1, where user interface is connected via 120. See also [0039], where “In FIG. 1, communication links between client devices and the cloud 102 may include wired connections, such as a serial or parallel bus. Communication links may also be wireless links, such as link 120”); 
a human service operator center having one or more human user operators (see [0038], where “the robot client 118 may include one or more interfaces that allow various types of user-interface devices to be connected to the robot client 118.”; see also [0127], where “humans can teach a robotic system metadata about objects/people that the robotic system can remember by storing the information in the database 110. In one example, a first person may "introduce" the robotic system to a new person. Responsively, the robotic system may send information about the new person (e.g., face image, gestures, walk habits body shape information, tone of voice) to the cloud-based service such that a new record is created that is associated with the new person.”; see also [0129]. Human operator is interacting with robot.);
wherein the robot control unit is configured to determine a result with regard to satisfaction of the user command and track the one or more executable commands utilized to achieve the associated result (See fig 6, where based on the confidence score the instructions are modified. Successful performance of the task is determined. If threshold is below then generated instruction is modified for successfully completing the tasks. Then generated instructions are stored in database. Storing the generated instructions in the databased is interpreted as track the one or more executable commands. See also [0123], where “Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”; see also [0128]); and 
wherein the result and the associated executable commands and the associated environmental parameters are transmitted to the cloud-based robotic intelligence engine for inclusion in the historical database for future access (see fig 6, block 618. See also [0106], where “the confidence measure may be determined based on a comparison of the simulation results to simulation results stored in the database 110 associated with procedures used by otl1er robotic systems to carry out tl1e task or a similar task (e.g., comparing simulated efficiency to the average efficiency of the procedures).”; see also [0109], where “The threshold measure may be predetermined or may continuously update based on, for example, historical confidence measures stored in the database 110, among other possibilities.”; see also [0123], where “Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”; See also [0069]).
Kuffner does not disclose the following limitation: 
wherein, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review.
However, Fulop discloses a system wherein, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review (see fig 12, block 1206 and 1208. See also [0147], where “At 1206, the controller assess the ability of the robot to complete one or more tasks in the pipeline. A negative assessment could mean the robot is unable, or is likely unable, to complete the one or more tasks in the pipeline.”; see also [0149], where “At 1208, if the controller determines negative assessment for completion of the next task, the controller sends a request for an operator at an operator interface perform the next task (i.e., act as a pilot). For example, the controller determines a probability for completion is below a defined or selected threshold. For example, a request for piloted mode is generated and sent to computer 106 for operator 105 to pilot the robot.”; asking for an operator as a pilot by autonomously operated robot is interpreted as generating an alert and flags).
Because both Kuffner and Fulop are in the same field of endeavor of generating commands for controlling autonomous robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner to incorporate the teachings of Fulop by including the above feature, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review, for avoiding any collision or robot being stuck during movement by modifying the previously generated instructions based on the real time situation or asking for human help.
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Kuffner does not disclose the following limitation:
wherein, when the probabilistic determination is below the pre-determined threshold, the processor is configured to initiate a connection to the human augmentation platform such that a human user operator can then review the user command and manually generate the one or more necessary executable commands for command completion and transmit the one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command;
However, Fulop further discloses a system wherein, when the probabilistic determination is below the pre-determined threshold, the processor is configured to initiate a connection to the human augmentation platform such that a human user operator can then review the user command and manually generate the one or more necessary executable commands for command completion (see fig 12, block 1206 and 1208. See also [0147], where “At 1206, the controller assess the ability of the robot to complete one or more tasks in the pipeline. A negative assessment could mean the robot is unable, or is likely unable, to complete the one or more tasks in the pipeline.”; see also [0149], where “At 1208, if the controller determines negative assessment for completion of the next task, the controller sends a request for an operator at an operator interface perform the next task (i.e., act as a pilot). For example, the controller determines a probability for completion is below a defined or selected threshold. For example, a request for piloted mode is generated and sent to computer 106 for operator 105 to pilot the robot.”) and transmit the one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command (see fig 12, block 1212, 1214 and 1216. See also [0151], where “At 1212, the controller receives robot control instructions, generated at the operator interface, which when executed by the robot cause the robot to perform the first task in the pipeline of tasks. At 1214, the controller executes the robot control instructions.”; see also [0152]).
Because both Kuffner and Fulop are in the same field of endeavor of generating commands for controlling autonomous robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner to incorporate the teachings of Fulop by including the above feature, when the probabilistic determination is below the pre-determined threshold, the processor is configured to initiate a connection to the human augmentation platform such that a human user operator can then review the user command and manually generate the one or more necessary executable commands for command completion and transmit the one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command, for avoiding any collision or robot being stuck during movement by modifying the previously generated instructions based on the real time situation.
Regarding claim 8, as best understood in view of indefiniteness rejection explained above, Kuffner further discloses a system wherein each robot control unit is provided with a user input interface configured to receive direct user input regarding user commands (see [0038], where “any of the client devices may include an integrated user-interface (UI) that allows a user to interact with the device. For example, the robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input”) and receive input regarding satisfaction of said commands (for the examination purposes the claim limitation is interpreted as receiving the task to be performed. see Kuffner see [0046], where “The device 210 may be physically attached to the robot. For example, a smartphone may sit on a robot's "chest" and form an interactive display.”; see also [0057], where “As shown, any of the modules may be interconnected, and/or may communicate to receive data or instructions from each other so as to provide a specific output or functionality for the robot.”; see also fig 5, where updated instruction is generated for a robot when confidence measure is below threshold so that the robot can perform the task.).
Regarding claim 10, as best understood in view of indefiniteness rejection explained above, Kuffner further discloses a system wherein the processor of the cloud-based robotic intelligence engine is configured to access a plurality of external databases and extract one or more executable commands for the one or more articulating joints configured to cause a particular robot to perform a predetermined sub-task from at least one external database (see [0026], where “The robot and/or server may use contextual analysis to determine and identify objects. For example, if the robot is in an office, the robot may access an "office" database of objects to perform recognitions… The robot may send the command to the server as an input or may optionally use the robot's database of the area to recognize the refrigerator and the soda”; plural databases (e.g. office database, robot’s database) are utilized. See also [0064-65]).
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Kuffner discloses a method of providing complex robotic control to a plurality of robots (see fig 3, where human robot cloud interaction is shown. see also [0055]), the method comprising: 
providing a plurality of robots (see fig 4, where multiple robots are shown. see also [0059], where “The system 400 illustrates robots 402, 404, 406, and 408 (e.g., as conceptual graphical representations) each coupled to a cloud 410. Each robot 402, 404, 406, and 408 may interact with the cloud 410, and may further interact with each other through the cloud 410”), each robot comprising: 
a plurality of sensors (see [0037], where “the robot client 118 may include one or more sensors, such as a gyroscope or an accelerometer to measure movement of the robot client 118. Other sensors may further include any of Global Positioning System (GPS) receivers, infrared sensors, sonar, optical sensors, biosensors, Radio Frequency identification (RFID) systems, Near Field Communication (NFC) chip, wireless sensors, and/or compasses, among others, for example.”; see also [0038], where “robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input. As another example, the robot client device 118 may include a microphone configured to receive voice commands from a user.”; see also [0043], where “Example sensors may include, smoke sensors, light sensors, radio sensors, infrared sensors, microphones, speakers, gyroscope, accelerometer, a camera, radar, capacitive sensors and touch sensors, etc.”); and 
one or more articulating joints being capable of manipulating the robot in a manner to perform the user command (see fig 2B, where robot include arms with joints. see also [0026], where “the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator.”; See also [0061], where “The robots 402, 404, 406 and 408 may perform any number of actions within an area, with people, with other robots, etc.”); 
providing a robot control unit to each robot, each robot control unit having an associated communication module and a processor (see [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also [0042], where “a robot controller (e.g., processor 202, computing system, and sensors 206) may all be custom designed for a specific robot.”; see also [0043], where “The processor 202 may also be able to interpret data from the various sensors 206 on the robot.”; see also [0048]); 
providing a cloud-based robotic intelligence engine (see fig 1 and 3, where robot is connected via cloud, 102), the cloud-based robotic comprising: 
a communication module configured to receive data from a plurality of robot control units from each of the plurality of robots (see [0033], where “The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102.”; see also [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also fig 4, where 410 is connected with 402/404/406/408. See also [0060]. Cloud corresponds to communication module. The robot is uploading the data to the cloud. So, the cloud is receiving data from the robot.); 
a historical database containing a plurality of historical actions and associated environmental parameters (see fig 1, database, 110. See also [0073], where “The central server may aggregate the detection results received from the one or more processors and match the results against a database of information (e.g., database 110) that contains metadata of objects, people, sounds, and images, among other possibilities…The sorted rank list may include metadata associated with the possible objects/people (e.g., a geometric model of an object, historical data associated with an object, an object's material properties). Such a configuration may allow the first robotic system to cross-reference detections from the environment against a database of information located on a cloud server.”; see also [0079], where “The cloud-based service may first determine what the object is (e.g., using the matching techniques) and obtain a geometric model of the object, historical data associated with an object, and/or an object's material properties, among others.”); and 
a processor (see [0032], where “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices… The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”); 
providing a human augmentation platform (see [0033], where “The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102.”), the human augmentation platform comprising: 
a communication module configured to receive data from the cloud-based robotic intelligence engine (see [0032], where “The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also fig 1, where user interface is connected via 120. See also [0039], where “In FIG. 1, communication links between client devices and the cloud 102 may include wired connections, such as a serial or parallel bus. Communication links may also be wireless links, such as link 120”); 
a human service operator center having one or more human user operators (see [0038], where “the robot client 118 may include one or more interfaces that allow various types of user-interface devices to be connected to the robot client 118.”; see also [0127], where “humans can teach a robotic system metadata about objects/people that the robotic system can remember by storing the information in the database 110. In one example, a first person may "introduce" the robotic system to a new person. Responsively, the robotic system may send information about the new person (e.g., face image, gestures, walk habits body shape information, tone of voice) to the cloud-based service such that a new record is created that is associated with the new person.”; see also [0129]. Human operator is interacting with robot.);
receiving a plurality of environmental parameters utilizing the plurality of sensors provided on at least one robot (see [0008], where “The cloud-based service may conduct large-scale simulations to generate the instructions based on various factors. Such factors may include sensor data received from the robotic system,”; see also [0122], where “As such, a new query may be needed that includes a new request for instructions to carry out the task (i.e., grasp onto the object given the object's new position), updated sensor data representing the new environmental conditions experienced by the robotic system, and/or updated information associated with the configuration of the robotic system (e.g., updated position of a robotic arm), among other possibilities.”; see also [0043]); 
receiving a user command at the robot (see [0038], where “robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input. As another example, the robot client device 118 may include a microphone configured to receive voice commands from a user.”); 
transmitting the user command and the and the plurality of environmental parameters to the cloud-based robotic intelligence engine (see [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also [0042], where “a robot controller (e.g., processor 202, computing system, and sensors 206) may all be custom designed for a specific robot.”; see also [0043], where “The processor 202 may also be able to interpret data from the various sensors 206 on the robot.”; See also fig 4, where robots are transmitting data with cloud and other robots. see also [0048]); and 
utilizing the processor of the cloud-based robotic intelligence engine to determine a plurality of executable commands required for the robot to comply with the user command within the immediate environment surrounding the robot (see [0026], where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”; see also [0032], where “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices… The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also [0100], where “Once the instructions to carry out the task have been generated, the cloud-based service may send the generated instructions to the first robotic system…In particular, the cloud-based service may request for the on-board simulation to be executed prior to the first robotic system carrying out the task. In this manner, the first robotic system won't carry out the task before verifying that the generated instructions are appropriate.”; see also [0110], where “Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure.”; see also [0116] and fig 5, where instruction for robot is generated after receiving the command by considering the sensor data and previously stored database.); 
utilizing the processor of the cloud-based robotic intelligence engine to generate a probabilistic determination regarding the likelihood of successfully completing the particular user command based on the particular one or more detected environmental parameters given a particular user command by comparing a determined proposed path having a similar executable command sequence having been performed in similar environmental parameters as contained in the historical database (for the examination purposes the claim limitation is interpreted as the processor determines the probability of successfully completing the user command by comparing the determined (current) proposed path and a similar path (previously done/historical database) in the database. Both proposed path and historical database path have similar environmental parameters. See Kuffner [0085], where “the cloud-based service may identify one or more procedures stored in the database 110 used by other robotic systems to grasp the object. One of the procedures may be selected based on factors including, for example, success rate and efficiency such that the first robotic system is provided with the highest likelihood of successfully grasping the object.”; see also [0104], where “As shown by block 510, method 500 involves obtaining results of the simulation and responsively determining a confidence measure, based on the results, related to a measure that the generated instructions allow for successful performance of the task.”; Kuffner teaches a system that selects procedures (grasping strategies) for performing a task from database based on the highest probability of successfully completing the task (e.g. grasping the object). The grasping strategy include motion and control of end-effector based on the object location. So, the path for grasping an object by robot is selected. Stored instruction (procedures/strategies) for grasping an object is interpreted as historical database or teaching path.  See also [0084], where “The cloud-based service may compute an optimal grasping strategy based on various factors. The factors may involve, for example, m1certainties of friction based on the object's material properties and the end effector capabilities of the first robotic system. The factors may also involve, for example, motion strategies based on object location data received from the on-board sensors as well as robot-specific control system data.”; see also [0111], where “For example, a stored library of motion or control strategies may include instructions and/or parameterized templates of instructions.”; see also fig 5, where instruction for successfully completing a task is generated by comparing previously used procedure from database. See also fig 6, generated instruction of successfully performing the task is stored in database. See also [0076], [0082], [0098] and [0104]); 
utilizing the processor to communicate one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command when the probabilistic determination is above a pre-determined threshold (see [0105], where “the cloud-based service may determine a confidence measure related to a measure of the likelihood that the generated instructions allow for successfully carrying out the task at issue. For instance, the cloud-based service may determine a confidence measure associated with successful grasp of the object. Various factors may be considered in determining the confidence measure.”; see also [0112], where “steps 602-610 of flowchart 600 illustrate an iterative procedure conducted by the cloud-based service to generate updated instructions until the confidence measure is above a threshold measure.”; see also [0119], where “Referring back to step 604 of flowchart 600. If the confidence measure is above the threshold measure, the cloud-based service may proceed to step 612 of flowchart 600. Step 612 involves the cloud-based service sending a confirmation message to the robotic system. The confirmation message may indicate that the generated instructions allow for successful performance of the task.”); 
determining a result with regard to satisfaction of the user command and track the one or more executable commands utilized to achieve the associated result (See fig 6, where based on the confidence score the instructions are modified. Successful performance of the task is determined. If threshold is below then generated instruction is modified for successfully completing the tasks. Then generated instructions are stored in database. Storing the generated instructions in the databased is interpreted as track the one or more executable commands. See also [0123], where “Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”; see also [0128]); and 
transmitting the associated result and the associated executable commands and the associated environmental parameters to the cloud-based robotic intelligence engine for inclusion in the historical database for future access (see fig 6, block 618. See also [0106], where “the confidence measure may be determined based on a comparison of the simulation results to simulation results stored in the database 110 associated with procedures used by otl1er robotic systems to carry out tl1e task or a similar task (e.g., comparing simulated efficiency to the average efficiency of the procedures).”; see also [0109], where “The threshold measure may be predetermined or may continuously update based on, for example, historical confidence measures stored in the database 110, among other possibilities.”; see also [0123], where “Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”; See also [0069]).
Kuffner does not disclose the following limitation: 
utilizing the processor to generate an alert and flag the operation for human review when the probabilistic determination is below the predetermined threshold. 
However, Fulop further discloses a method utilizing the processor to generate an alert and flag the operation for human review when the probabilistic determination is below the predetermined threshold (see fig 12, block 1206 and 1208. See also [0147], where “At 1206, the controller assess the ability of the robot to complete one or more tasks in the pipeline. A negative assessment could mean the robot is unable, or is likely unable, to complete the one or more tasks in the pipeline.”; see also [0149], where “At 1208, if the controller determines negative assessment for completion of the next task, the controller sends a request for an operator at an operator interface perform the next task (i.e., act as a pilot). For example, the controller determines a probability for completion is below a defined or selected threshold. For example, a request for piloted mode is generated and sent to computer 106 for operator 105 to pilot the robot.”; asking for an operator as a pilot by autonomously operated robot is interpreted as generating an alert and flags).
Because both Kuffner and Fulop are in the same field of endeavor of generating commands for controlling autonomous robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner to incorporate the teachings of Fulop by including the above feature, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review, for avoiding any collision or robot being stuck during movement by modifying the previously generated instructions based on the real time situation or asking for human help.
Regarding claim 14, as best understood in view of indefiniteness rejection explained above, Kuffner does not disclose the following limitation:
utilizing the processor to initiate a connection to the human augmentation platform such that a human user operator can then review the user command and manually generate the one or more necessary executable commands for command completion and transmit the one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command when the probabilistic determination is below the pre-determined threshold.
However, Fulop further discloses a method utilizing the processor to initiate a connection to the human augmentation platform such that a human user operator can then review the user command and manually generate the one or more necessary executable commands for command completion and transmit the one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command when the probabilistic determination is below the pre-determined threshold (see fig 12, block 1206-1216. See also [0147], where “At 1206, the controller assess the ability of the robot to complete one or more tasks in the pipeline. A negative assessment could mean the robot is unable, or is likely unable, to complete the one or more tasks in the pipeline.”; see also [0149], where “At 1208, if the controller determines negative assessment for completion of the next task, the controller sends a request for an operator at an operator interface perform the next task (i.e., act as a pilot). For example, the controller determines a probability for completion is below a defined or selected threshold. For example, a request for piloted mode is generated and sent to computer 106 for operator 105 to pilot the robot.”; See also [0151], where “At 1212, the controller receives robot control instructions, generated at the operator interface, which when executed by the robot cause the robot to perform the first task in the pipeline of tasks. At 1214, the controller executes the robot control instructions.”; see also [0152]).
Because both Kuffner and Fulop are in the same field of endeavor of generating commands for controlling autonomous robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner to incorporate the teachings of Fulop by including the above feature, utilizing the processor to initiate a connection to the human augmentation platform such that a human user operator can then review the user command and manually generate the one or more necessary executable commands for command completion and transmit the one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command when the probabilistic determination is below the pre-determined threshold, for avoiding any collision or robot being stuck during movement by modifying the previously generated instructions based on the real time situation.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), and in view of US 2017/0269607 (“Fulop”), as applied to claim 1 and 13 above, and further in view of US 2017/0164414 (“Cho”). 
Regarding claim 3, Kuffner in view of Fulop does not disclose the following limitation:
wherein each robot control unit is connected to the cloud-based robotic intelligence engine through a visitor-based network utilizing a captive portal.
However, Cho discloses a system wherein each robot control unit is connected to the cloud-based robotic intelligence engine through a visitor-based network utilizing a captive portal (see [0030], where “An electronic device according to the present disclosure may be a device including a communication function. For example, the device corresponds to a combination of at least one of a smartphone, a tablet Personal Computer (PC), a mobile phone…an artificial intelligence robot”; see also [0124], where “Referring to FIG. 7, the method of connecting and setting an electronic device according to various embodiments of the present disclosure to and in a specific AP may include an operation (712) of confirming availability of an IP address allocated from a server, an operation (714) of determining whether a currently connected AP is a mobile hot spot…an operation (720) of determining whether the currently connected AP is a captive portal AP, and an operation 722 of displaying only basic information of the currently connected AP as a default. Further, the method of connecting and setting an electronic device according to various embodiments of the present disclosure to and in a specific AP may further include an operation (724) of providing a notification or a user interface connectable to a web authentication server when the currently connected AP is the captive portal AP, an operation (726) of providing an authentication page for authenticating a use of a network through the captive portal AP, and an operation (728) of performing authentication based on a user input for the notification or the user interface.”).
Because Kuffner, Fulop and Cho are in the same field of endeavor of connecting mobile devices with server/cloud. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Cho by including the above feature, each robot control unit is connected to the cloud-based robotic intelligence engine through a visitor-based network utilizing a captive portal, for providing connectivity to a large amount of devices (robots) with the host server at a time and increasing the efficiency of the cloud and service robots.
Regarding claim 15, Kuffner in view of Fulop does not disclose the following limitation:
wherein each robot control unit is connected to the cloud-based robotic intelligence engine through a visitor-based network utilizing a captive portal.
However, Cho further discloses a method wherein each robot control unit is connected to the cloud-based robotic intelligence engine through a visitor-based network utilizing a captive portal (see [0030], where “An electronic device according to the present disclosure may be a device including a communication function. For example, the device corresponds to a combination of at least one of a smartphone, a tablet Personal Computer (PC), a mobile phone…an artificial intelligence robot”; see also [0124], where “Referring to FIG. 7, the method of connecting and setting an electronic device according to various embodiments of the present disclosure to and in a specific AP may include an operation (712) of confirming availability of an IP address allocated from a server, an operation (714) of determining whether a currently connected AP is a mobile hot spot…an operation (720) of determining whether the currently connected AP is a captive portal AP, and an operation 722 of displaying only basic information of the currently connected AP as a default. Further, the method of connecting and setting an electronic device according to various embodiments of the present disclosure to and in a specific AP may further include an operation (724) of providing a notification or a user interface connectable to a web authentication server when the currently connected AP is the captive portal AP, an operation (726) of providing an authentication page for authenticating a use of a network through the captive portal AP, and an operation (728) of performing authentication based on a user input for the notification or the user interface.”).
Because Kuffner, Fulop and Cho are in the same field of endeavor of connecting mobile devices with server/cloud. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Cho by including the above feature, each robot control unit is connected to the cloud-based robotic intelligence engine through a visitor-based network utilizing a captive portal, for providing connectivity to a large amount of devices (robots) with the host server at a time and increasing the efficiency of the cloud and service robots.

Claim(s) 4-7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), and in view of US 2017/0269607 (“Fulop”), as applied to claim 1, 2, 13 and 14 above, and further in view of US 2015/0348220 (“Sharma”). 
Regarding claim 4, Kuffner in view of Fulop does not disclose the following limitation:
wherein the processor of the cloud-based robotic intelligence engine is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Sharma discloses a system wherein the processor is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot (see [0053], where “In the next step 312, the evacuation application determines if the occupant has requested turn by turn guidance. If the occupant has requested turn by turn guidance, then the turn by turn directions for the evacuation path are displayed on a three dimensional floor map or via augmented reality to display turn by turn directions on the display of the mobile computing device in step 316.”; see also [0058], where “Alternatively, augmented reality may be implemented to provide the directions on the display screen of the mobile computing device. In this embodiment, a camera function of the mobile computing device is enabled and arrows would be overlaid on the screen, which operates as the viewfinder.”; see also [0030], where “The fire detection devices 102-1 to 102-n typically include smoke detectors, flame detectors, carbon monoxide detectors, carbon dioxide detectors, temperature sensors, and/or pull stations, to list a few examples. Typically, the fire detection devices 102-1 to 102-n are connected to a network of the building 50, which supports data and/or analog communication between the devices 102-1 to 102-n and the control panel 104.”; see also [0034], where “In a preferred embodiment, the positioning and evacuation system 106 utilizes technologies for tracking locations of occupants, which technologies include geo-positioning, geo-sensor, GSM (Global System for Mobile Communications), geo-magnetic, Wi-Max, or Wi-Fi. ”; based on the sensor data augmented reality evacuation path is generated. The detectors/sensors are installed on the building. The location of the occupant is also identified by using geo-sensor. Augmented reality is interpreted as virtual reality.).
Because Kuffner, Fulop and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Sharma by including the above feature, wherein the processor is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot, for providing specific instruction to individual robots for completing the assigned tasks faster without any conflict by considering the surrounding situation.
Regarding claim 5, Kuffner in view of Fulop does not disclose the following limitation:
 wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Sharma further discloses a system wherein the processor is configured to generate and run a simulation of the plurality of executable commands required for the occupant (see fig 3, block 218. See also [0048], where “The system 106 prioritizes the order of the evacuation based on occupants' proximity to danger and the availability of evacuation paths in step 218.”; see also [0049], where “In the next step 222, the system 106 transmits individualized evacuation path information to mobile computing devices of the occupants via the network 114. The system 106 then monitors movements of the occupants and movement of the fire in step 224. Additionally, the system 106 monitors a number of occupants that have been successfully evacuated from the building and a number of occupants remaining in the building. In the next step 226, the system 106 updates the evacuation paths (if necessary) based on the movements of the occupants and the fire and forwards those updated individualized evacuation paths to the occupants.”; see also [0053] and [0058]. Specific/individualized evacuation path is generated based on the individual situation (e.g. location, movement etc.). Step by step evacuation path is also shown via augmented reality display. So, the system is generating plurality of commands (step by step evacuation path) for each occupant (interpreted as robot) for getting out of the building (interpreted as user command) in an augmented reality environment.).
Kuffner discloses a system for generating instructions for a robotic system for performing a task based on sensor detected environmental data and user command. Kuffner also teaches to select the instruction for successfully completing the task from historical database based on the probability of successfully completing the task (see citation above). Fulop teaches a system that request to involve a human for piloting the robot in case the robot is unable to successfully performing the task (see citation above). Sharma teaches a system that generates commands in virtual reality environmental setting for completing a task (e.g. evacuation from the building). The system disclosed by Sharma generates the commands for evacuating a person from the building in virtual reality environmental setting (see citation above). So, it would be obvious to generate commands for robots in virtual reality environmental setting by using the same system disclosed by Kuffner in view of Fulop and Sharma in order to complete the task successfully as robot is also following the instructions like a person.
Because Kuffner, Fulop and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Sharma by including the above feature,  wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot, for providing specific instruction to individual robots for completing the assigned tasks faster without any conflict by considering the surrounding situation.
Regarding claim 6, Kuffner further discloses a system, wherein the human user is prompted to provide an input regarding the plurality of executable commands required for the robot to comply with the particular user command and deploying the plurality of executable commands (see [0038], where “robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input. As another example, the robot client device 118 may include a microphone configured to receive voice commands from a user.”; where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”; see also [0037]).
Kuffner in view of Fulop does not disclose the following limitation:
 deploying the plurality of executable commands within the virtual reality environmental setting.
However, Sharma further discloses a system deploying the plurality of executable commands within the virtual reality environmental setting (see [0053], where “In the next step 312, the evacuation application determines if the occupant has requested turn by turn guidance. If the occupant has requested turn by turn guidance, then the turn by turn directions for the evacuation path are displayed on a three dimensional floor map or via augmented reality to display turn by turn directions on the display of the mobile computing device in step 316.”; see also [0058], where “Alternatively, augmented reality may be implemented to provide the directions on the display screen of the mobile computing device. In this embodiment, a camera function of the mobile computing device is enabled and arrows would be overlaid on the screen, which operates as the viewfinder.”; based on the sensor data augmented reality evacuation path is generated. Augmented reality is interpreted as virtual reality.).
Because Kuffner, Fulop and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Sharma by including the above feature, deploying the plurality of executable commands within the virtual reality environmental setting, for providing specific instruction to individual robots for completing the assigned tasks faster without any conflict by considering the surrounding situation.
Regarding claim 7, Kuffner further discloses a system, wherein upon successfully completing the particular user command in the virtual environment, wherein the processor is then configured to transmit the plurality of executable commands to the particular robot control unit and wherein the plurality of executable commands are then executed by the robot control associated with the particular robot (see fig 5, where first simulation is performed for successfully performing the task then updated instruction is generated. see also [0104], where “As shown by block 510, method 500 involves obtaining results of the simulation and responsively determining a confidence measure, based on the results, related to a measure that the generated instructions allow for successful performance of the task.”; see also [0108], where “As shown by block 512, method 500 involves generating, by the one or more processors, updated instructions to carry out the task”).
Regarding claim 16, Kuffner in view of Fulop does not disclose the following limitation:
generating a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Sharma further discloses a method generating a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot (see [0053], where “In the next step 312, the evacuation application determines if the occupant has requested turn by turn guidance. If the occupant has requested turn by turn guidance, then the turn by turn directions for the evacuation path are displayed on a three dimensional floor map or via augmented reality to display turn by turn directions on the display of the mobile computing device in step 316.”; see also [0058], where “Alternatively, augmented reality may be implemented to provide the directions on the display screen of the mobile computing device. In this embodiment, a camera function of the mobile computing device is enabled and arrows would be overlaid on the screen, which operates as the viewfinder.”; see also [0030], where “The fire detection devices 102-1 to 102-n typically include smoke detectors, flame detectors, carbon monoxide detectors, carbon dioxide detectors, temperature sensors, and/or pull stations, to list a few examples. Typically, the fire detection devices 102-1 to 102-n are connected to a network of the building 50, which supports data and/or analog communication between the devices 102-1 to 102-n and the control panel 104.”; see also [0034], where “In a preferred embodiment, the positioning and evacuation system 106 utilizes technologies for tracking locations of occupants, which technologies include geo-positioning, geo-sensor, GSM (Global System for Mobile Communications), geo-magnetic, Wi-Max, or Wi-Fi. ”; based on the sensor data augmented reality evacuation path is generated. The detectors/sensors are installed on the building. The location of the occupant is also identified by using geo-sensor. Augmented reality is interpreted as virtual reality.).
Because Kuffner, Fulop and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Sharma by including the above feature, generating a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot, for providing specific instruction to individual robots for completing the assigned tasks faster without any conflict by considering the surrounding situation.
Regarding claim 17, Kuffner in view of Fulop does not disclose the following limitation:
generating and running a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Sharma further discloses a method generating and running a simulation of the plurality of executable commands required for the occupant parameters received from the (see fig 3, block 218. See also [0048], where “The system 106 prioritizes the order of the evacuation based on occupants' proximity to danger and the availability of evacuation paths in step 218.”; see also [0049], where “In the next step 222, the system 106 transmits individualized evacuation path information to mobile computing devices of the occupants via the network 114. The system 106 then monitors movements of the occupants and movement of the fire in step 224. Additionally, the system 106 monitors a number of occupants that have been successfully evacuated from the building and a number of occupants remaining in the building. In the next step 226, the system 106 updates the evacuation paths (if necessary) based on the movements of the occupants and the fire and forwards those updated individualized evacuation paths to the occupants.”; see also [0053] and [0058]. Specific/individualized evacuation path is generated based on the individual situation (e.g. location, movement etc.). Step by step evacuation path is also shown via augmented reality display. So, the system is generating plurality of commands (step by step evacuation path) for each occupant (interpreted as robot) for getting out of the building (interpreted as user command) in an augmented reality environment.).
Kuffner discloses a system for generating instructions for a robotic system for performing a task based on sensor detected environmental data and user command. Kuffner also teaches to select the instruction for successfully completing the task from historical database based on the probability of successfully completing the task (see citation above). Fulop teaches a system that request to involve a human for piloting the robot in case the robot is unable to successfully performing the task (see citation above). Sharma teaches a system that generates commands in virtual reality environmental setting for completing a task (e.g. evacuation from the building). The system disclosed by Sharma generates the commands for evacuating a person from the building in virtual reality environmental setting (see citation above). So, it would be obvious to generate commands for robots in virtual reality environmental setting by using the same system disclosed by Kuffner in view of Fulop and Sharma in order to complete the task successfully as robot is also following the instructions like a person.
Because Kuffner, Fulop and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Sharma by including the above feature,  generating and running a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot, for providing specific instruction to individual robots for completing the assigned tasks faster without any conflict by considering the surrounding situation.
Regarding claim 18, Kuffner further discloses a method, prompting the human user operator to provide an input regarding the plurality of executable commands required for the robot to comply with the particular user command and deploying the plurality of executable commands within the (see [0038], where “robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input. As another example, the robot client device 118 may include a microphone configured to receive voice commands from a user.”; where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”; see also [0037]).
Kuffner in view of Fulop does not disclose the following limitation:
 deploying the plurality of executable commands within the virtual reality environmental setting.
However, Sharma further discloses a system deploying the plurality of executable commands within the virtual reality environmental setting (see [0053], where “In the next step 312, the evacuation application determines if the occupant has requested turn by turn guidance. If the occupant has requested turn by turn guidance, then the turn by turn directions for the evacuation path are displayed on a three dimensional floor map or via augmented reality to display turn by turn directions on the display of the mobile computing device in step 316.”; see also [0058], where “Alternatively, augmented reality may be implemented to provide the directions on the display screen of the mobile computing device. In this embodiment, a camera function of the mobile computing device is enabled and arrows would be overlaid on the screen, which operates as the viewfinder.”; based on the sensor data augmented reality evacuation path is generated. Augmented reality is interpreted as virtual reality.).
Because Kuffner, Fulop and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Sharma by including the above feature, deploying the plurality of executable commands within the virtual reality environmental setting, for providing specific instruction to individual robots for completing the assigned tasks faster without any conflict by considering the surrounding situation.
Regarding claim 19, Kuffner further discloses a method, transmitting a plurality of executable commands to the particular robot control unit and wherein the plurality of executable commands are then executed by the robot control associated with the particular robot upon successfully completing the particular user command in the virtual environment (see fig 5, where first simulation is performed for successfully performing the task then updated instruction is generated. see also [0104], where “As shown by block 510, method 500 involves obtaining results of the simulation and responsively determining a confidence measure, based on the results, related to a measure that the generated instructions allow for successful performance of the task.”; see also [0108], where “As shown by block 512, method 500 involves generating, by the one or more processors, updated instructions to carry out the task”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), and in view of US 2017/0269607 (“Fulop”), as applied to claim 1 above, and further in view of US 2020/0159648 (“Ghare”). 
Regarding claim 9, as best understood in view of indefiniteness rejection explained above, Kuffner further discloses a system comprising a user interface (see [0038], where “any of the client devices may include an integrated user-interface (UI) that allows a user to interact with the device. For example, the robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input”; see also [0026], where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”), wherein a plurality of packets and subtasks are retained in the historical database (see fig 1, database, 110. See also [0073], where “The central server may aggregate the detection results received from the one or more processors and match the results against a database of information (e.g., database 110) that contains metadata of objects, people, sounds, and images, among other possibilities…The sorted rank list may include metadata associated with the possible objects/people (e.g., a geometric model of an object, historical data associated with an object, an object's material properties). Such a configuration may allow the first robotic system to cross-reference detections from the environment against a database of information located on a cloud server.”; see also [0079], where “The cloud-based service may first determine what the object is (e.g., using the matching techniques) and obtain a geometric model of the object, historical data associated with an object, and/or an object's material properties, among others.”), and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together to execute a user command (see [0032], where “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices… The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also [0100], where “Once the instructions to carry out the task have been generated, the cloud-based service may send the generated instructions to the first robotic system…In particular, the cloud-based service may request for the on-board simulation to be executed prior to the first robotic system carrying out the task. In this manner, the first robotic system won't carry out the task before verifying that the generated instructions are appropriate.”; see also [0110], where “Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure.”; see also [0116] and fig 5, where instruction for robot is generated after receiving the command by considering the sensor data and previously stored database.).
Kuffner in view of Fulop does not disclose the following limitation: 
comprising a developer portal, wherein the developer portal is configured to receive packets containing one or more executable commands …to cause a particular robot to perform a predetermined sub-task… and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together to execute a user command.
However, Ghare discloses a system comprising a developer portal, wherein the developer portal is configured to receive packets containing one or more executable commands… to cause a particular robot to perform a predetermined sub-task…and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together to execute a user command (see [0020], where “The customer may generate, through the robotic device management service, the robotic device application utilizing Robot Operating System (ROS) tools and libraries provided by the robotic device management service via an interface, such as a graphical user interface (GUI) exposed to the customer. The robotic device management service may store the robotic device application generated by the customer using the ROS tools and libraries in a data object provided by an object-based data storage service. In an example, the robotic device application can be deployed to a designated fleet of robotic devices in response to a request from the customer to make the application available to the fleet.”; GUI is interpreted as developer portal. See also [0026], where “Further, the robotic device management service may provide data corresponding to the issue to the customer to allow the customer to determine a course of action (e.g., modifying the simulation parameters and executing a new simulation of the application, modifying the computer-executable code for the application, etc.). If an update to the application is created, the robotic device management service may transmit the update to the robotic devices, which may incorporate the update into the application and resume execution of the application.”; see also [0033], where “In response to this API call, the robotic device management service 104 may update a database to update the registration status of the robotic device 112 and initiate a workflow to deregister the robotic device 112. ”; see also [0099] and [0116]).
Because Kuffner, Fulop and Ghare are in the same field of endeavor of controlling robotic devices. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Ghare by including the above feature, comprising a developer portal, wherein the developer portal is configured to receive packets containing one or more executable commands …to cause a particular robot to perform a predetermined sub-task… and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together to execute a user command, for providing more flexibility to a particular user by including user specific control of robotic device.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), and in view of US 2017/0269607 (“Fulop”), as applied to claim 1 above, and further in view of US 2017/0123422 (“Kentley”). 
Regarding claim 11, Kuffner further discloses a system comprising a streaming analytics platform for receiving data from the one or more environmental sensors, the streaming analytics platform being configured to analyze the raw received data and save a (see [0043], where “the storage 204 may be used for compiling data from various sensors 206 of the robot and storing program instructions. The processor 202 may be coupled to the storage 204 and may be configured to control the robot based on the program instructions. The processor 202 may also be able to interpret data from the various sensors 206 on the robot.”; the received sensor data is interpreted (analyzed) by the processor and stored on database for future use. see also [0056], where “FIG. 3 also generally illustrates sensors in which each module may conceptually represent a computer or node on the cloud that performs processing using sensor inputs or data from the robot.”; see also [0073], where “The sorted rank list may include metadata associated with the possible objects/people (e.g., a geometric model of an object, historical data associated with an object, an object's material properties). Such a configuration may allow the first robotic system to cross-reference detections from the environment against a database of information located on a cloud server.”).
Kuffner in view of Fulop does not disclose the following limitation: 
save a filtered set of clean data on the historical database.
However, Kentley discloses a system wherein save a filtered set of clean data on the historical database (see [0114], where “In some examples, track updater 2634 may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database (“DB”) 2636.”; see also [0066] and [0106]).
Because Kuffner, Fulop and Kentley are in the same field of endeavor of controlling robotic devices. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Kentley by including the above feature, save a filtered set of clean data on the historical database, for generating task instruction without any interference for robot based on a noise free database.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), and in view of US 2017/0269607 (“Fulop”), as applied to claim 1 above, and further in view of US 2017/0252924 (“Vijayanarasimhan”). 
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Kuffner further discloses a system wherein the processor of the cloud-based robotic intelligence engine is configured (see fig 6, where instruction to complete a task successfully for robot is generated. see also [0085], where “the cloud-based service may identify one or more procedures stored in the database 110 used by other robotic systems to grasp the object. One of the procedures may be selected based on factors including, for example, success rate and efficiency such that the first robotic system is provided with the highest likelihood of successfully grasping the object.”; See also [0123], where “In contrast, if the report indicates successful performance of the task, the cloud-based service may proceed to step 618 of flowchart 600. Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”).
Kuffner in view of Fulop does not disclose the following limitation: 
the processor …is configured to utilize a deep learning neural network to recognize one or more similar past environmental scenarios…and subsequently generate a set of executable commands which will have an increased probabilistic likelihood of success in a determined real-time environment.
However, Vijayanarasimhan discloses a system wherein the processor… is configured to utilize a deep learning neural network to recognize one or more similar past environmental scenarios…and subsequently generate a set of executable commands which will have an increased probabilistic likelihood of success in a determined real-time environment (see [0044], where “the trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector”; see also [0146], where “For example, the brain box may provide real time bursts of data to the operational components 825a-n, with each of the real time bursts comprising a set of one or more control commands that dictate, inter alia, the parameters of motion (if any) for each of one or more of the operational components 825a-n.”; see also [0154], where “Computing device 910 can be of varying types including a workstation, server”; see also [0060-62] and [0085]).
Because Kuffner, Fulop and Vijayanarasimhan are in the same field of endeavor of controlling robotic devices. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Vijayanarasimhan by including the above feature, the processor …is configured to utilize a deep learning neural network to recognize one or more similar past environmental scenarios…and subsequently generate a set of executable commands which will have an increased probabilistic likelihood of success in a determined real-time environment, for generating commands for robotic task without any involvement of human and increase the efficiency of the task completion.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023351 (“Kuffner”), in view of US 2017/0269607 (“Fulop”), and in view of US 2020/0159648 (“Ghare”), and further in view of US 2015/0348220 (“Sharma”).
Regarding claim 20, as best understood in view of indefiniteness rejection explained above, Kuffner discloses a human augmented robotics intelligence operation system (see fig 3, where human robot cloud interaction is shown. see also [0055]), the system comprising: 
a plurality of robots (see fig 4, where multiple robots are shown. see also [0059], where “The system 400 illustrates robots 402, 404, 406, and 408 (e.g., as conceptual graphical representations) each coupled to a cloud 410. Each robot 402, 404, 406, and 408 may interact with the cloud 410, and may further interact with each other through the cloud 410”), each robot comprising: 
a plurality of sensors configured to detect one or more environmental parameters and user commands (see [0037], where “the robot client 118 may include one or more sensors, such as a gyroscope or an accelerometer to measure movement of the robot client 118. Other sensors may further include any of Global Positioning System (GPS) receivers, infrared sensors, sonar, optical sensors, biosensors, Radio Frequency identification (RFID) systems, Near Field Communication (NFC) chip, wireless sensors, and/or compasses, among others, for example.”; see also [0038], where “robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input. As another example, the robot client device 118 may include a microphone configured to receive voice commands from a user.”; see also [0043], where “Example sensors may include, smoke sensors, light sensors, radio sensors, infrared sensors, microphones, speakers, gyroscope, accelerometer, a camera, radar, capacitive sensors and touch sensors, etc.”; see also [0008], where “The cloud-based service may conduct large-scale simulations to generate the instructions based on various factors. Such factors may include sensor data received from the robotic system”); 
a robot control unit, each robot control unit having an associated communication module and a processor, each associated robot control module configured to receive and transmit data collected by the plurality of sensors (see [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also [0042], where “a robot controller (e.g., processor 202, computing system, and sensors 206) may all be custom designed for a specific robot.”; see also [0043], where “The processor 202 may also be able to interpret data from the various sensors 206 on the robot.”; processor is interpreting the data from various sensors. So, it is receiving the sensor data. See also fig 4, where robots are transmitting data with cloud and other robots. see also [0048]); and 
one or more articulating joints being capable of manipulating the robot in a manner to perform the user command (see fig 2B, where robot include arms with joints. see also [0026], where “the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator.”; See also [0061], where “The robots 402, 404, 406 and 408 may perform any number of actions within an area, with people, with other robots, etc.”); 
a cloud-based robotic intelligence engine (see fig 1 and 3, where robot is connected via cloud, 102) comprising: 
a communication module configured to receive data from a plurality of robot control units from each of the plurality of robots (see [0033], where “The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102.”; see also [0036], where “The robot client 118 may comprise any computing device that has connection abilities to the cloud 102 and that has an actuation capability (e.g., electromechanical capabilities). A robot may further be a combination of computing devices. In some examples, the robot 118 may collect data and upload the data to the cloud 102.”; see also fig 4, where 410 is connected with 402/404/406/408. See also [0060]. Cloud corresponds to communication module. The robot is uploading the data to the cloud. So, the cloud is receiving data from the robot.); 
a historical database containing a plurality of historical actions and associated environmental parameters (see fig 1, database, 110. See also [0073], where “The central server may aggregate the detection results received from the one or more processors and match the results against a database of information (e.g., database 110) that contains metadata of objects, people, sounds, and images, among other possibilities…The sorted rank list may include metadata associated with the possible objects/people (e.g., a geometric model of an object, historical data associated with an object, an object's material properties). Such a configuration may allow the first robotic system to cross-reference detections from the environment against a database of information located on a cloud server.”; see also [0079], where “The cloud-based service may first determine what the object is (e.g., using the matching techniques) and obtain a geometric model of the object, historical data associated with an object, and/or an object's material properties, among others.”); 
a processor, the processor configured to recognize user commands and determine a plurality of executable commands required for the robot to comply with a particular user command within a determined environment having a particular set of detected environmental parameters (see [0026], where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”; see also [0032], where “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices… The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also [0100], where “Once the instructions to carry out the task have been generated, the cloud-based service may send the generated instructions to the first robotic system…In particular, the cloud-based service may request for the on-board simulation to be executed prior to the first robotic system carrying out the task. In this manner, the first robotic system won't carry out the task before verifying that the generated instructions are appropriate.”; see also [0110], where “Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure.”; see also [0116] and fig 5, where instruction for robot is generated after receiving the command by considering the sensor data and previously stored database.); 
a human augmentation platform (see [0033], where “The system 100 includes a number of client devices coupled to or configured to be capable of communicating with components of the cloud 102. For example, a computer 112, a mobile device 114, a host 116, and a robot client 118 are shown coupled to the cloud 102.”) comprising: 
a communication module configured to receive data from the cloud-based robotic intelligence engine (see [0032], where “The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also fig 1, where user interface is connected via 120. See also [0039], where “In FIG. 1, communication links between client devices and the cloud 102 may include wired connections, such as a serial or parallel bus. Communication links may also be wireless links, such as link 120”); 
a human service operator center having one or more human user operators interacting therewith (see [0038], where “the robot client 118 may include one or more interfaces that allow various types of user-interface devices to be connected to the robot client 118.”; see also [0127], where “humans can teach a robotic system metadata about objects/people that the robotic system can remember by storing the information in the database 110. In one example, a first person may "introduce" the robotic system to a new person. Responsively, the robotic system may send information about the new person (e.g., face image, gestures, walk habits body shape information, tone of voice) to the cloud-based service such that a new record is created that is associated with the new person.”; see also [0129]. Human operator is interacting with robot.); and 
a user interface (see [0038], where “any of the client devices may include an integrated user-interface (UI) that allows a user to interact with the device. For example, the robot client 118 may include various buttons and/or a touchscreen interface that allow a user to provide input”); 
wherein the processor of the cloud-based robotic intelligence engine is configured to make a probabilistic determination regarding the likelihood of successfully completing the particular user command based on the particular one or more detected environmental parameters given a particular user command by comparing a determined proposed path having a similar executable command sequence having been performed in similar environmental parameters as contained in the historical database (for the examination purposes the claim limitation is interpreted as the processor determines the probability of successfully completing the user command by comparing the determined (current) proposed path and a similar path (previously done/historical database) in the database. Both proposed path and historical database path have similar environmental parameters. see Kuffner [0026], where “The robot and/or server may use contextual analysis to determine and identify objects…the robot may operate with situational awareness such that a robot may inventory objects in a scene, and if given a command by a user, the robot can determine the content or interpret the meaning of the command based on a situation of the scene or by comparing with objects in the scene. For example, the robot may receive a command to retrieve a soda from the refrigerator. The robot may send the command to the server as an input…the robot may send the command to the server, which may recognize the refrigerator and the soda. In embodiments, the robot and/or server may use contextual as well as situational data to recognize the object. Moreover, once the object is recognized, the server may determine an interaction associated with the command and identify one or more computer executable instructions that the robot may execute to perform the interaction, for example.”; see also fig 1, database, 110. See also [0073], where “The central server may aggregate the detection results received from the one or more processors and match the results against a database of information (e.g., database 110) that contains metadata of objects, people, sounds, and images, among other possibilities…The sorted rank list may include metadata associated with the possible objects/people (e.g., a geometric model of an object, historical data associated with an object, an object's material properties). Such a configuration may allow the first robotic system to cross-reference detections from the environment against a database of information located on a cloud server.”; see also [0079], where “The cloud-based service may first determine what the object is (e.g., using the matching techniques) and obtain a geometric model of the object, historical data associated with an object, and/or an object's material properties, among others.”; see also [0032], where “The cloud 102 may represent a networked computer architecture, and in one example, the cloud service 104 represents a queue for handling requests from client devices… The cloud platform 106 may include applications used to access the cloud 102 via a user interface, such as a web browser.”; see also [0100], where “Once the instructions to carry out the task have been generated, the cloud-based service may send the generated instructions to the first robotic system…In particular, the cloud-based service may request for the on-board simulation to be executed prior to the first robotic system carrying out the task. In this manner, the first robotic system won't carry out the task before verifying that the generated instructions are appropriate.”; see also [0110], where “Generating updated instructions may involve a simulation by the cloud-based service to determine a change in the instructions (e.g., selecting from a set of stored instructions for robot commands and/or adjusting control loop parameters for the set of instructions) that may lead to a higher confidence measure.”;   See also [0085], where “the cloud-based service may identify one or more procedures stored in the database 110 used by other robotic systems to grasp the object. One of the procedures may be selected based on factors including, for example, success rate and efficiency such that the first robotic system is provided with the highest likelihood of successfully grasping the object.”; see also [0104], where “As shown by block 510, method 500 involves obtaining results of the simulation and responsively determining a confidence measure, based on the results, related to a measure that the generated instructions allow for successful performance of the task.”; Kuffner teaches a system that selects procedures (grasping strategies) for performing a task from database based on the highest probability of successfully completing the task (e.g. grasping the object). The grasping strategy include motion and control of end-effector based on the object location. So, the path for grasping an object by robot is selected. Stored instruction (procedures/strategies) for grasping an object is interpreted as historical database or teaching path.  See also [0084], where “The cloud-based service may compute an optimal grasping strategy based on various factors. The factors may involve, for example, m1certainties of friction based on the object's material properties and the end effector capabilities of the first robotic system. The factors may also involve, for example, motion strategies based on object location data received from the on-board sensors as well as robot-specific control system data.”; see also [0111], where “For example, a stored library of motion or control strategies may include instructions and/or parameterized templates of instructions.”; see also fig 5, where instruction for successfully completing a task is generated by comparing previously used procedure from database. See also fig 6, generated instruction of successfully performing the task is stored in database. See also [0076], [0082], [0098] and [0104]);  
wherein, when the probabilistic determination is above a pre-determined threshold, the processor is configured to communicate one or more necessary executable commands to the robot control unit, wherein the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands so as to complete the user command (see [0105], where “the cloud-based service may determine a confidence measure related to a measure of the likelihood that the generated instructions allow for successfully carrying out the task at issue. For instance, the cloud-based service may determine a confidence measure associated with successful grasp of the object. Various factors may be considered in determining the confidence measure.”; see also [0112], where “steps 602-610 of flowchart 600 illustrate an iterative procedure conducted by the cloud-based service to generate updated instructions until the confidence measure is above a threshold measure.”; see also [0119], where “Referring back to step 604 of flowchart 600. If the confidence measure is above the threshold measure, the cloud-based service may proceed to step 612 of flowchart 600. Step 612 involves the cloud-based service sending a confirmation message to the robotic system. The confirmation message may indicate that the generated instructions allow for successful performance of the task.”); 

wherein the robot control unit is configured to determine a result with regard to satisfaction of the user command and track the one or more executable commands utilized to achieve the associated result (See fig 6, where based on the confidence score the instructions are modified. Successful performance of the task is determined. If threshold is below then generated instruction is modified for successfully completing the tasks. Then generated instructions are stored in database. Storing the generated instructions in the databased is interpreted as track the one or more executable commands. See also [0123], where “Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”; see also [0128]); and 

wherein the result and the associated executable commands and the associated environmental parameters are transmitted to the cloud-based robotic intelligence engine for inclusion in the historical database for future access (see fig 6, block 618. See also [0106], where “the confidence measure may be determined based on a comparison of the simulation results to simulation results stored in the database 110 associated with procedures used by otl1er robotic systems to carry out tl1e task or a similar task (e.g., comparing simulated efficiency to the average efficiency of the procedures).”; see also [0109], where “The threshold measure may be predetermined or may continuously update based on, for example, historical confidence measures stored in the database 110, among other possibilities.”; see also [0123], where “Step 618 involves storing the received report and/or the generated instruction in the database (e.g., database 110). Storing such information in the database may allow the robotic system or other robotic systems to access the information in the future.”; See also [0069]); 


Kuffner does not disclose the following limitations: 
a developer portal, configured to receive input regarding various robot functions from a pool of one or more developers; 
wherein, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review; 
wherein the developer portal is configured to receive packets containing one or more executable commands for the one or more articulating joints configured to cause a particular robot to perform a predetermined sub-task, wherein a plurality of packets and subtasks are retained in the historical database, and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together; 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot; and 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Fulop further discloses a system wherein, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review (see fig 12, block 1206 and 1208. See also [0147], where “At 1206, the controller assess the ability of the robot to complete one or more tasks in the pipeline. A negative assessment could mean the robot is unable, or is likely unable, to complete the one or more tasks in the pipeline.”; see also [0149], where “At 1208, if the controller determines negative assessment for completion of the next task, the controller sends a request for an operator at an operator interface perform the next task (i.e., act as a pilot). For example, the controller determines a probability for completion is below a defined or selected threshold. For example, a request for piloted mode is generated and sent to computer 106 for operator 105 to pilot the robot.”; asking for an operator as a pilot by autonomously operated robot is interpreted as generating an alert and flags).
Because both Kuffner and Fulop are in the same field of endeavor of generating commands for controlling autonomous robot. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner to incorporate the teachings of Fulop by including the above feature, when the probabilistic determination is below the predetermined threshold, the processor generates an alert and flags the operation for human review, for avoiding any collision or robot being stuck during movement by modifying the previously generated instructions based on the real time situation or asking for human help.
Kuffner in view of Fulop does not disclose the following limitations: 
a developer portal, configured to receive input regarding various robot functions from a pool of one or more developers; 
wherein the developer portal is configured to receive packets containing one or more executable commands for the one or more articulating joints configured to cause a particular robot to perform a predetermined sub-task, wherein a plurality of packets and subtasks are retained in the historical database, and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together; 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot; and 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Ghare further discloses a system a developer portal, configured to receive input regarding various robot functions from a pool of one or more developers (see [0020], where “The customer may generate, through the robotic device management service, the robotic device application utilizing Robot Operating System (ROS) tools and libraries provided by the robotic device management service via an interface, such as a graphical user interface (GUI) exposed to the customer.”; GUI is interpreted as developer portal); and 
wherein the developer portal is configured to receive packets containing one or more executable commands for the one or more articulating joints configured to cause a particular robot to perform a predetermined sub-task, wherein a plurality of packets and subtasks are retained in the historical database, and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together (see [0020], where “The customer may generate, through the robotic device management service, the robotic device application utilizing Robot Operating System (ROS) tools and libraries provided by the robotic device management service via an interface, such as a graphical user interface (GUI) exposed to the customer. The robotic device management service may store the robotic device application generated by the customer using the ROS tools and libraries in a data object provided by an object-based data storage service. In an example, the robotic device application can be deployed to a designated fleet of robotic devices in response to a request from the customer to make the application available to the fleet.”; See also [0026], where “Further, the robotic device management service may provide data corresponding to the issue to the customer to allow the customer to determine a course of action (e.g., modifying the simulation parameters and executing a new simulation of the application, modifying the computer-executable code for the application, etc.). If an update to the application is created, the robotic device management service may transmit the update to the robotic devices, which may incorporate the update into the application and resume execution of the application.”; see also [0033], where “In response to this API call, the robotic device management service 104 may update a database to update the registration status of the robotic device 112 and initiate a workflow to deregister the robotic device 112. ”; see also [0099] and [0116]). 
Because Kuffner, Fulop and Ghare are in the same field of endeavor of controlling robotic devices. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop to incorporate the teachings of Ghare by including the above feature, a developer portal, configured to receive input regarding various robot functions from a pool of one or more developers; and wherein the developer portal is configured to receive packets containing one or more executable commands for the one or more articulating joints configured to cause a particular robot to perform a predetermined sub-task, wherein a plurality of packets and subtasks are retained in the historical database, and wherein the processor is configured to determine a plurality of appropriate packets and chain the packets together, for providing more flexibility to a particular user by including user specific control of robotic device.
Kuffner in view of Fulop and Ghare does not disclose the following limitations: 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot; and 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot.
However, Sharma further discloses a system wherein the processor is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the (see [0053], where “In the next step 312, the evacuation application determines if the occupant has requested turn by turn guidance. If the occupant has requested turn by turn guidance, then the turn by turn directions for the evacuation path are displayed on a three dimensional floor map or via augmented reality to display turn by turn directions on the display of the mobile computing device in step 316.”; see also [0058], where “Alternatively, augmented reality may be implemented to provide the directions on the display screen of the mobile computing device. In this embodiment, a camera function of the mobile computing device is enabled and arrows would be overlaid on the screen, which operates as the viewfinder.”; see also [0030], where “The fire detection devices 102-1 to 102-n typically include smoke detectors, flame detectors, carbon monoxide detectors, carbon dioxide detectors, temperature sensors, and/or pull stations, to list a few examples. Typically, the fire detection devices 102-1 to 102-n are connected to a network of the building 50, which supports data and/or analog communication between the devices 102-1 to 102-n and the control panel 104.”; see also [0034], where “In a preferred embodiment, the positioning and evacuation system 106 utilizes technologies for tracking locations of occupants, which technologies include geo-positioning, geo-sensor, GSM (Global System for Mobile Communications), geo-magnetic, Wi-Max, or Wi-Fi. ”; based on the sensor data augmented reality evacuation path is generated. The detectors/sensors are installed on the building. The location of the occupant is also identified by using geo-sensor. Augmented reality is interpreted as virtual reality.); and 
wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the occupant  (see fig 3, block 218. See also [0048], where “The system 106 prioritizes the order of the evacuation based on occupants' proximity to danger and the availability of evacuation paths in step 218.”; see also [0049], where “In the next step 222, the system 106 transmits individualized evacuation path information to mobile computing devices of the occupants via the network 114. The system 106 then monitors movements of the occupants and movement of the fire in step 224. Additionally, the system 106 monitors a number of occupants that have been successfully evacuated from the building and a number of occupants remaining in the building. In the next step 226, the system 106 updates the evacuation paths (if necessary) based on the movements of the occupants and the fire and forwards those updated individualized evacuation paths to the occupants.”; see also [0053] and [0058]. Specific/individualized evacuation path is generated based on the individual situation (e.g. location, movement etc.). Step by step evacuation path is also shown via augmented reality display. So, the system is generating plurality of commands (step by step evacuation path) for each occupant (interpreted as robot) for getting out of the building (interpreted as user command) in an augmented reality environment.).
Kuffner discloses a system for generating instructions for a robotic system for performing a task based on sensor detected environmental data and user command. Kuffner also teaches to select the instruction for successfully completing the task from historical database based on the probability of successfully completing the task (see citation above). Fulop teaches a system that request to involve a human for piloting the robot in case the robot is unable to successfully performing the task (see citation above). Ghare discloses a system for providing input for robot using a user/developer portal (see citation above). Sharma teaches a system that generates commands in virtual reality environmental setting for completing a task (e.g. evacuation from the building). The system disclosed by Sharma generates the commands for evacuating a person from the building in virtual reality environmental setting (see citation above). So, it would be obvious to generate commands for robots in virtual reality environmental setting by using the same system disclosed by Kuffner in view of Fulop, Ghare and Sharma in order to complete the task successfully as robot is also following the instructions like a person.
Because Kuffner, Fulop, Ghare and Sharma are in the same field of endeavor of connecting mobile devices with server/cloud. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kuffner in view of Fulop and Ghare to incorporate the teachings of Sharma by including the above feature, wherein the processor of the cloud-based robotic intelligence engine is configured to generate a virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot; and wherein the processor of the cloud-based robotic intelligence engine is configured to generate and run a simulation of the plurality of executable commands required for the robot to comply with the particular user command within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot, for providing specific instruction to individual robots by considering the surrounding situation.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 10,335,962 (“Rosenberg”) discloses a system for generating control commands and calculating discrepancy between actual performance and simulated commands.
US 2014/0207281 (“Angle”) discloses a system for remotely controlling a robot from user interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664  
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664